Citation Nr: 0734102	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  06-33 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for major depressive 
disorder.

3.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
the veteran's claims for service connection for bilateral 
hearing loss, major depressive disorder, and a dental 
disorder.  In June 2007, the veteran testified before the 
Board at a hearing that was held at the RO. 

At his June 2007 hearing before the Board, the veteran raised 
new claims of entitlement to Meniere's disease and tinnitus.  
The Board refers these matters to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In June 2007, the veteran raised new claims of entitlement to 
service connection for Meniere's disease and tinnitus.  The 
Board finds that these claims are inextricably intertwined 
with the veteran's pending claims for service connection for 
bilateral hearing loss and major depressive disorder in that 
the veteran is arguing that his bilateral hearing loss and 
major depressive disorder are secondary to Meniere's disease, 
which he alleges had its clinical onset during service.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to defer 
adjudication of the claim on appeal pending the adjudication 
of the inextricably intertwined claim.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).
With regard to the veteran's claim for service connection for 
a dental disorder, VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
where it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The 
veteran contends that his current loss of dentition is the 
result of a dental procedure he underwent in service.  The 
veteran's service medical records reflect that in August 1971 
he underwent a dental procedure in which fixed prosthodontics 
were implanted at teeth # 7, 9, and 10, using cast dowels.  
Because no VA examiner has yet had the opportunity to review 
the veteran's claims file and opine as to the relationship 
between the veteran's current loss of dentition and the in-
service dental procedure, and such relationship remains 
unclear to the Board, the Board finds that a remand for an 
examination and opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the claims for service 
connection for Meniere's disease and 
tinnitus.

2.  Schedule the veteran for a dental 
examination for the purpose of 
ascertaining whether the veteran's 
current loss of dentition is related to 
the dental procedure the veteran 
underwent in service.  The claims file 
should be made available to and be 
reviewed by the examiner prior to 
completion of the examination report, 
and the examination report should 
reflect that the claims folder was 
reviewed.  The examiner should identify 
each dental disorder present, and 
should specifically opine as to the 
etiology of each disorder.  The 
examiner should specifically provide an 
opinion as to whether it is as likely 
as not (50 percent probability or 
greater) that any currently diagnosed 
dental disability is related to the in-
service dental procedure. 

3.  Then, readjudicate the claims on 
appeal.  If the decision remains 
adverse to the appellant, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

